Citation Nr: 0021516	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-19 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with bulging disc and radiculopathy, currently evaluated as 
40 percent disabling. 



REPRESENTATION

Appellant represented by:	New York State Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from July 1976 to 
July 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 8, 1996, rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which raised the schedular rating 
assigned for the veteran's service-connected low back 
disability from 20 percent to 40 percent from April 14, 1997, 
the date determined by the RO to be the date of the veteran's 
claim for an increased rating.  The veteran has appealed the 
amount of the increase.  The RO has denied a number of 
additional claims subsequently filed by the veteran, 
including claims for service connection for bilateral knee 
disorder, service connection for depression, and a total 
disability rating based on individual unemployability.  These 
matters are not in appellate status at the present time and 
will not be addressed by the Board.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

Service connection was granted for lumbosacral strain with 
left-sided radiculitis by a rating decision of August 1988 on 
the basis of service medical records and a VA examination 
report indicating that the veteran had continued to have low 
back pain following an injury in service with radiation to 
the leg.  A 10 percent rating was assigned, and this rating 
was subsequently confirmed and continued by a number of VA 
rating decisions.  The 10 percent rating was upheld by the 
Board in September 1994.  The rating was raised to 40 percent 
in January 1996 on the basis of VA and private medical 
records showing degenerative disease of the spine with 
polyradiculopathy at L4 and S1 confirmed by electromyography.  
Evidence received since that rating determination includes 
information obtained on CT scans in 1996 and February 1999 
showing bulging of the discs at L4-L5 and at L5 - S1.  
Epidural nerve blocks were performed in May 1997.  The 
veteran has undergone courses of physical therapy for his 
back on several occasions and uses a TENS unit.  

The veteran is potentially entitled to receive a 60 percent 
rating under Code 5293 for intervertebral disc syndrome if 
pronounced disability is shown, "with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  38 C.F.R. § 4.71a (1999).  
Alternatively, the veteran could establish entitlement to 
increased compensation through a combination of separate 
ratings for limitation of motion and a separate rating for 
impairment of peripheral nerve function to the extent that 
the medical evidence warrants such ratings.  The United 
States Court of Veterans Appeals (Court) (now the United 
States Court of Appeals for Veterans Claims) has approved of 
the assignment of multiple separate ratings for the same 
service-connected disability when the ratings are not 
"duplicative of or overlapping with" the symptomatology of 
other conditions.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  If duplication and overlapping are avoided, separate 
ratings do not contravene the VA regulation prohibiting the 
pyramiding of ratings for service-connected disabilities.  
See 38 C.F.R. § 4.14 (1999).  

In addition, since the veteran's disability is manifested in 
large part by complaints of pain, the appeal must be reviewed 
in light of the Court's holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) wherein it was held that, when a veteran 
alleges functional loss due to pain, the provisions of two VA 
regulations, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Under 38 C.F.R. § 4.40 (1999), disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  "Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  Under 38 C.F.R. § 4.45 
(1999), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

The medical reports in the current record contain some of the 
findings required for a DeLuca analysis, but the information 
regarding the extent of impairment during flareups of 
symptomatology requires supplementation.  The Court has 
stated that when the veteran claims functional loss due to 
pain, "[t]he medical examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flareups or when the [joint] is used 
repeatedly over a period of time."  DeLuca at 206.  In 
addition, the neurological examination performed in January 
2000 does not contain enough information to permit proper 
consideration of the appeal under the provisions of the VA 
rating schedule pertaining to peripheral nerve impairment.  
The report does not identify the specific nerves involved or 
discuss whether or to what extent the radiculopathy results 
in a loss of motor function.  The examiner notes that there 
was a 15-degree loss of extension with pain but does not 
explain whether the loss of extension is neurological in 
origin or a response to pain.  The report does not suggest an 
explanation of why the sensory findings were inconsistent.  
The extent of any deficits thought to be due to a functional 
component of the disability or willful noncooperation of the 
patient should be stated.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:


1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, including 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should take appropriate steps 
to obtain any additional VA outpatient 
treatment records dated since December 
1999, the date of the most recent records 
currently on file.  

3.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination to determine the 
nature and etiology of all current 
manifestations of the service-connected 
low back disability.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  The orthopedic and neurological 
examiners (see below) should confer with 
each other and attempt to reconcile their 
findings and arrive at joint conclusions.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following question and provide a full 
statement of the basis for any 
conclusions reached.  

(a)  Does the service-
connected back disability 
result in weakened movement, 
excess fatigability, and 
incoordination, and if so, to 
what extent?

(b)  To what extent does 
examination show the 
following: (1) complaints of 
pain which are visibly 
manifest on movement, (2) the 
presence or absence and 
degree of muscle atrophy 
attributable to the service-
connected disability, (3) the 
presence or absence of 
changes suggesting disuse due 
to the service-connected 
disability, and (4) the 
presence or absence of any 
other objective manifestation 
that would demonstrate 
functional impairment due to 
pain?  

(c)  What manifestations of 
increased disability or 
functional impairment are 
present during flareups of 
back symptomatology or on 
use?  If possible, any 
increased disability should 
be expressed as degrees of 
limitation of motion.  

(d)  Does examination show 
persistent symptoms 
consistent with sciatic 
neuropathy?  

(e)  Does examination show 
pain and/ or demonstrable 
muscle spasm?  

(f)  Does examination show 
intermittent relief; if so, 
how much?  

(g)  Are the findings 
consistent with pronounced 
disability?  

5.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
neurological examination to determine the 
nature and etiology of all current 
neurological manifestations of the 
service-connected low back disability.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  The 
neurological and orthopedic examiners 
should confer with each other in order to 
reconcile their findings and arrive at 
joint conclusions.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following question and provide a full 
statement of the basis for any 
conclusions reached.  

(a)  Identify all peripheral 
nerves of the lower 
extremities manifesting 
radiculopathy associated with 
the service-connected back 
disability.  

(b)  Identify and describe 
all motor impairment of such 
nerves associated with the 
service-connected back 
disability.  

(c)  Identify and describe 
all sensory impairment of 
such nerves associated with 
the service-connected back 
disability.  

(d)  If any findings are 
inconsistent (such as in the 
distribution patterns of 
sensory or motor 
abnormalities), what is the 
probable explanation?  

(e)  Is any paralysis of the 
affected nerve less than 
complete?  

(f)  If paralysis is less 
than complete, is it best 
described as mild, moderate, 
moderately severe or severe?  

6.  After completion of the foregoing, 
the RO should review the examination 
reports received to ensure compliance 
with this remand.  If the requested 
information has not been provided, the 
reports should be returned as inadequate 
for rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1999).  If this is necessary, the 
examining physician should be given an 
opportunity to amend the reports without 
reexamining the veteran but should be 
free to schedule a reexamination if 
necessary.  

7.  When the record is complete, the RO 
should review the issue on appeal in 
light of the evidence received and the 
discussion above.  The veteran's 
potential entitlement to a separate 
rating based on nerve involvement should 
be considered.  Consideration should be 
given to the assignment of separate 
ratings pursuant to Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) and Bierman 
v. Brown, 6 Vet. App. 125, 130 (1994).  
If the RO decides to assign a single 
rating rather than separate ratings, all 
applicable codes should be identified, 
and the extent to which the rating is 
allocated among such codes must be 
articulated in detail.  The RO should 
make a determination as to whether 
referral to the Under Secretary for 
Benefits or to the Director, Compensation 
and Pension Service, is warranted.  If 
the determinations made are adverse to 
the veteran, a supplemental statement of 
the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


